358 S.W.3d 562 (2012)
STATE of Missouri, Respondent,
v.
Kenneth FULTON, Appellant.
No. ED 96236.
Missouri Court of Appeals, Eastern District, Division Three.
February 7, 2012.
Timothy J. Forneris, St. Louis, MO, for Appellant.
Chris A. Koster, Attorney General, Timothy A. Blackwell, Asst. Attorney General, Jefferson City, MO, for Respondent.
*563 Before ROBERT G. DOWD, JR. P.J. and MARY K. HOFF and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Kenneth Fulton ("Defendant") appeals from the judgment upon his convictions of one count of assault in the second degree, Section 565.050, RSMo 2000, two counts of attempt to commit robbery in the first degree, Section 564.011, RSMo 2000, and three counts of armed criminal action, Section 571.015, RSMo 2000, for which he was sentenced to a total of twenty-one years' imprisonment. Defendant contends the trial court (1) abused its discretion in allowing the State to ask the venire panel if they would require the State to produce a weapon in order to convict Defendant, and (2) erred in submitting Instruction No. 14, a separate offense instruction telling the jury to consider each count separately, because the instruction misstated the law.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).